Title: To George Washington from William Heath, 10 January 1781
From: Heath, William
To: Washington, George


                        

                            
                            Dear General
                            Garrison West Point Jany 10th 1781
                        
                        Enclosed is a letter I received yesterday from Lt Colonel Hull. I wrote him an answer that he was not to put
                            himself, or the Regular Troops, under the Command of a Militia Officer—whether upon the receipt of my letter, Colonel
                            Thomas would conclude to act as a Volunteer, under Colonel Hull or not, I have not yet learnt. The heavy rain this day
                            will probably suspend the Enterprise untill the weather clears up.
                        In mine of the 8th I mentioned to your Excellency, that I had sent a Detachment towards Pompton; the strength
                            of the Garrison every day decreasing by the discharges of the Levies, whose times of service expire, & the
                            necessary, & constant hard duty, call for the return of that Detachment, as soon as the atate of the public affairs
                            will admit—shall be much obliged to your Excellency, for information, when tranquillity is so restored in the Jersies as
                            to admit of their recall.
                        A number of Soldiers who have for some time been Prisoners with the Enemy, have lately been exchanged, have
                            come out, & joined their regiments; from their long confinement in Prison, injured health, & absence from
                            their Friends, they are very anxious to obtain furloughs to visit their Friends—is it expedient to indulge them? The
                            return of these Soldiers from Captivity, renders a few more articles of Cloathing similar to those lately drawn,
                            necessary—Will the Store admit of it?
                        Major Bauman was the last winter, by Your Excellencys permission, to try some distances with shot, &
                            shells—some particular circumstances at that time prevented; he still represents the great utility of it, & that by
                            ascertaining the distances, from some of the works, a great advantage will be acquired, in the defence of the works, should
                            the Enemy ever attack them.
                        Is it your Excellencys intention to make any alteration, in the arrangment of the Massachusetts Brigades in
                            consequence of the late establishment of the rank of the Regiments? or to let them remain as they are, untill they quit
                            their winter Quarters.
                        The Boats that lately went up the river after flour, have returned; they brought down 169 barrels, and a
                            craft brought down 120 barrels three days since—These quantities were all that could be obtained at that time. Colonel Hay
                            wrote me, that about 100 barrells would be ready at Esopus about this time, if boats could be sent up—they will be sent
                            Tomorrow—We have been this two days without beef Cattle, nor do I yet learn that any are near at hand. Yesterday & today
                            the Commissary has been obliged to serve the Troops, from the provisions salted in bulk, the whole Quantity of which is a
                            mere triffle, & will be gone in a few days. The issuing of this beef is certainly bad policy; but necessity
                            compels us to do it. Half our time is spent in writing to Agents, Commissareis, & Quarter Masters, to represent our wants
                            & distresses, & to urge the forwarding of provisions to prevent our starving. I have the honor to be with
                            the greatest respect Your Excellencys Most Obedient Servant
                        
                            W. Heath
                        
                     Enclosure
                                                
                            
                                Dear Genl
                                Near Pines Bridge Jany 8th 1781.
                            
                            Immediately after receiving your Favour of Yesterday, I wrote Colo. Thomas, desiring him to call on me
                                for the Purpose of settling a Disposition for the intended Enterprize—He has this Evening called on me, & I
                                find expects to take the Command of the whole, on Account of his being the eldest Officer in Point of Rank—In my first
                                Conversation with Capt. Delivon & Justice Honeywell on the Subject, it was explicitly
                                settled that all the Troops employed in the Expedition should be under my Orders, and they informed me the Militia
                                Officers would be happy to have it placed on that Footing—With this View, I solicited your Honors Permission, and by
                                the Spirit of the Answer conceive it was granted upon that Consideration.
                            Altho’ I am sensible that a full Colonel of Militia when called into Service by proper Authority, and
                                acting with any Part of the Army, commands a Lieut. Colonel upon the Establishment, yet it is clear to me as the
                                present Case is circumstanced, when the Colonel of Militia turns out at his own Option, collects a Number of
                                Volunteers for a particular Purpose, and joins regular Troops for a Day, that he has no Right to assume that
                                Command—As I conceive it absolutely necessary to have a commanding Officer to every Body of Troops acting in
                                Conjunction, and as every military Principle forbids my placing myself with the Detachment under the Command of a
                                Militia Officer, under the present Circumstances, I have informed Colo. Thomas, that he must not expect my
                                Cooperation, unless my Genl differs with me in Sentiment, and orders me to a Measure, which my Judgment does not
                                approve—Should any Misconduct take place by which the whole or a Part of the regular Troops should be lost, who is to
                                be answerable? The Answer is plain the commanding Officer—Could Colo. Thomas be brought before a proper Tribunal? At
                                the same Time that he thinks my Reasoning on the Subject is just, yet he thinks he cannot consistently put himself
                                under my Command—As he has made his Arrangements, and expects the Militia to rendezvous on Wednesday, he wishes to make
                                the Attempt—We have therefore left the Matter thus.
                            If you, Sir, differ with me in Judgment, & think it military to place myself and Detachment under
                                his Command, the Confidence alone which I place in your Judgment, will induce me to cooperate with him in any Way, he
                                shall propose—Should I be so happy as to have formed a right Judgment, I told him I would solicit your Permission, to
                                send a Capt. & sixty Men as a coverig Party as far as East Chester, who would have my Orders to act as
                                Circumstances might require—I should be happy to hear from you on the Subject as soon as possible—Am Dear Sir with the
                                most perfect Esteem Your Most Obedt Servt
                            
                                Wm Hull Lt Colo.
                            
                        
                        
                    